


Exhibit 10.22

 

 

 

 

Initials: Contractor 

/s/ J.R.A.

 

 

 

Accuray 

/s/ D.M.

 

INDEPENDENT CONTRACTOR AGREEMENT

 

This Independent Contractor Agreement (“Agreement”) is made effective as of
April 1, 2009 by and between Accuray Incorporated, a Delaware corporation (the
“Company”), and John Adler, M.D. (“Contractor” and, together with the Company,
the “Parties”).  The Company desires to retain Contractor as an independent
contractor to perform certain services for the Company and Contractor is willing
to perform such services, on terms set forth more fully below.  In consideration
of the mutual promises contained herein, the Parties agree as follows:

 

1.                                       Services.

 

During the term of this agreement, Contractor will provide services (the
“Services”) to the Company as described on Exhibit A attached to this
Agreement.  Contractor shall use his best efforts to perform the Services to the
satisfaction of the Company and by the completion dates specified by the
Company.  Contractor shall not perform any Services for the Company other than
as specifically authorized in Exhibit A.

 

2.                                       Independent Contractor Status.

 

It is the Parties’ intent that Contractor at all times, and with respect to all
Services covered by this Agreement function as and remain an independent
contractor, and not an employee or officer of the Company, and neither Party
shall represent to third parties that Contractor is an employee or officer of
the Company.

 

(a)                                  Contractor shall be responsible for the
payment of all taxes on amounts received from the Company for the Services.  The
Company will regularly report amounts paid to Contractor by filing
Form 1099-MISC with the Internal Revenue service, as required by law. No part of
Contractor’s fees will be subject to withholding by the Company for payment of
any social security, federal, state or other employee payroll taxes. Contractor
agrees to indemnify and hold the Company harmless from any liability for, or
assessment of, any such taxes imposed on the Company by relevant taxing
authorities.

 


(B)                                 CONTRACTOR SHALL RETAIN THE RIGHT TO PERFORM
SERVICES FOR OTHERS DURING THE TERM OF THIS AGREEMENT.


 


(C)                                  CONTRACTOR WILL DETERMINE THE METHOD,
DETAILS, AND MEANS OF PERFORMING THE SERVICES.  THE COMPANY SHALL HAVE NO RIGHT
TO, AND SHALL NOT CONTROL, THE MANNER OR DETERMINE THE METHOD OF ACCOMPLISHMENT
OF THE SERVICES, THOUGH IT MAY DEFINE THE SERVICES TO BE PERFORMED.  SUCH
SERVICES MAY BE AMENDED, FROM TIME-TO-TIME, BY THE PARTIES BY WRITTEN AGREEMENT,
SIGNED BY THE CONTRACTOR AND THE COMPANY.


 

(d)                                 Contractor may, at Contractor’s own expense,
employ such assistants as the Contractor may deem necessary to perform the
Services.  The Company shall not control, direct or supervise the work of
Contractor’s assistants or employees in the performance of Services.  The
Contractor assumes full and sole responsibility for the quality of Services
provided by the Contractor’s assistants or employees, for the payment of all
compensation and expenses of these assistants and employees, for state and
federal income taxes and other applicable payroll taxes and withholding that may
be required with respect to such assistants or employees,  and for the provision
of all benefits and insurance, including without limitation, Worker’s
Compensation Insurance, to such assistants or employees.  Contractor shall
furnish the Company with proof

 

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D.- 02.25.09

 

 

1

--------------------------------------------------------------------------------


 

 

 

 

Initials: Contractor 

/s/ J.R.A.

 

 

 

Accuray 

/s/ D.M.

 

of Worker’s Compensation Insurance coverage for all persons who provide Services
pursuant to this Agreement.

 

(e)                                  Contractor shall be responsible for all
expenses incurred in the execution of Contractor’s responsibilities pursuant to
this Agreement, including, without limitation, all travel (including airfare and
lodging), entertainment and dining expenses.  No fines, taxes, bonds or fees
imposed against Contractor, or costs of Contractor doing business, shall be
reimbursable by the Company.

 

(f)                                    Contractor shall not be eligible to
participate in any fringe benefit program or any benefit plan of the Company.

 

(g)                                 Contractor will have no authority to enter
into contracts that bind the Company or to create obligations on the part of the
Company without the prior written authorization of the Company.

 

(h)                                 Contractor shall receive no office or
administrative support from Company.

 

(i)                                     Contractor will, in the performance of
his duties hereunder, comply with all policies and procedures of the Company
that are applicable to independent contractors and consultants, including but
not limited to the Company’s Code of Conduct and Ethics and the Company’s Code
of Conduct for Interaction with Healthcare Professionals.

 

3.                                       Fees.

 

As consideration for the Services to be provided by Contractor, the Company will
compensate Contractor as described in Exhibit B to this Agreement.  Company will
pay Contractor Contractor’s annual compensation in quarterly installments of
$42,025, such quarterly installments to be paid in advance of each quarter
beginning on the date on which this Agreement is signed by both Parties and
thereafter on the first business day of each quarter.  Compensation for
Contractor’s Services shall be conditioned on the actual performance by
Contractor of Services and the Company’s receipt and approval of accurate and
detailed quarterly invoices, including records of time spent and Services
performed, from Contractor in the form attached hereto as Exhibit D.  Contractor
shall submit such quarterly invoices for all Services performed by Contractor
during the applicable quarter two (2) weeks prior to the end of such quarter
(for example, for the first quarterly period of this Agreement, April 1, 2009 to
June 30, 2009, Contractor’s first quarterly invoice will be due to Company no
later than June 15, 2009).  If for any quarter, Contractor has not provided the
level of Services required to earn the full quarterly installment for such
quarter, then the quarterly installment for Contractor for the following quarter
will be reduced in an amount equal to the amount that Contractor was
overcompensated for the preceding quarter.  If at the end of the term of this
Agreement, Contractor has never performed certain services, and Contractor’s
failure to perform such services has not been offset against any subsequent
quarter’s installment, then Contractor will reimburse Company the corresponding
amount for the services not performed within thirty (30) calendar days.  The
Parties acknowledge that payment for the Services provided hereunder is
consistent with the fair market value of such Services and is not conditioned in
any way on the volume or value of any business (i) between the Company and any
other party, or (ii) resulting, directly or indirectly, from any of Contractor’s
activities hereunder.

 

2

--------------------------------------------------------------------------------


 

 

 

 

Initials: Contractor 

/s/ J.R.A.

 

 

 

Accuray 

/s/ D.M.

 

4.                                      Confidentiality.


 


(A)                                  CONFIDENTIAL INFORMATION.  “CONFIDENTIAL
INFORMATION” MEANS COMPANY PROPRIETARY INFORMATION, TECHNICAL DATA, TRADE
SECRETS OR KNOW-HOW, INCLUDING, BUT NOT LIMITED TO, RESEARCH, PRODUCT PLANS,
PRODUCT SPECIFICATIONS, SERVICES, CUSTOMERS, CUSTOMER LISTS, PIPELINE DOCUMENTS,
MARKETING PLANS AND STRATEGIES, SOFTWARE, DEVELOPMENTS, INVENTIONS, PROCESSES,
FORMULAS, TECHNOLOGY, DESIGNS, DRAWINGS, ENGINEERING, HARDWARE CONFIGURATION
INFORMATION, CIRCUIT BOARD DESIGNS, LOGIC DESIGNS FOR FILTERS AND/OR CIRCUIT
BOARDS, COMPANY FINANCIALS OR OTHER BUSINESS INFORMATION DISCLOSED BY THE
COMPANY EITHER DIRECTLY OR INDIRECTLY IN WRITING, ORALLY, OR BY DRAWINGS OR
INSPECTION OF PARTS OR EQUIPMENT.  CONFIDENTIAL INFORMATION ALSO INCLUDES ANY
OTHER INFORMATION DESIGNATED BY THE COMPANY AS SUCH UPON ITS DISCLOSURE TO THE
CONTRACTOR.


 


(B)                                 DISCLOSURE.  CONTRACTOR WILL NOT, DURING OR
SUBSEQUENT TO THE TERM OF THIS AGREEMENT, USE THE COMPANY’S CONFIDENTIAL
INFORMATION FOR ANY PURPOSE WHATSOEVER OTHER THAN THE PERFORMANCE OF THE
SERVICES ON BEHALF OF THE COMPANY.  CONTRACTOR WILL NOT DISCLOSE THE COMPANY’S
CONFIDENTIAL INFORMATION TO ANY THIRD PARTY, AND UNDERSTANDS THAT SAID
CONFIDENTIAL INFORMATION SHALL REMAIN THE SOLE PROPERTY OF THE COMPANY. 
CONTRACTOR FURTHER AGREES TO TAKE ALL REASONABLE PRECAUTIONS TO PREVENT ANY
UNAUTHORIZED DISCLOSURE OF SUCH CONFIDENTIAL INFORMATION INCLUDING, BUT NOT
LIMITED TO, HAVING EACH EMPLOYEE OF CONTRACTOR, IF ANY, WITH ACCESS TO ANY
CONFIDENTIAL INFORMATION, EXECUTE A NONDISCLOSURE AGREEMENT CONTAINING
PROVISIONS IN THE COMPANY’S FAVOR SUBSTANTIALLY SIMILAR TO SECTIONS 4, 5 AND 6
OF THIS AGREEMENT.  CONFIDENTIAL INFORMATION DOES NOT INCLUDE INFORMATION WHICH,
UPON DISCLOSURE TO CONTRACTOR IS PART OF THE PUBLIC DOMAIN; CAN BE ESTABLISHED
BY WRITTEN EVIDENCE TO HAVE BEEN IN THE POSSESSION OF CONTRACTOR AT THE TIME OF
DISCLOSURE; IS RECEIVED BY CONTRACTOR FROM A THIRD PARTY WITHOUT RESTRICTION AND
WITHOUT BREACH OF THIS AGREEMENT; OR HAS BECOME PUBLICLY KNOWN AND MADE
GENERALLY AVAILABLE THROUGH NO WRONGFUL ACT OF CONTRACTOR.  IF CONTRACTOR IS
REQUIRED TO DISCLOSE CONFIDENTIAL INFORMATION BY LAWFULLY ISSUED SUBPOENA OR BY
AN AUTHORIZED ORDER OF A GOVERNMENT AGENCY, CONTRACTOR WILL IMMEDIATELY SO
INFORM THE COMPANY, AND WILL USE BEST EFFORTS TO MINIMIZE THE DISCLOSURE OF SUCH
CONFIDENTIAL INFORMATION AND WILL CONSULT WITH AND ASSIST THE COMPANY IN SEEKING
A PROTECTIVE ORDER PRIOR TO SUCH DISCLOSURE.


 


(C)                                  INDEMNITY.  CONTRACTOR AGREES THAT
CONTRACTOR WILL NOT, DURING THE TERM OF THIS AGREEMENT, IMPROPERLY USE OR
DISCLOSE TO THE COMPANY OR ANY OF ITS EMPLOYEES ANY PROPRIETARY INFORMATION OR
TRADE SECRETS OF ANY FORMER OR CURRENT EMPLOYER OR OTHER PERSON OR ENTITY WITH
WHICH CONTRACTOR HAS AN AGREEMENT, OR TO WHICH CONTRACTOR HAS A DUTY, TO KEEP IN
CONFIDENCE INFORMATION ACQUIRED BY CONTRACTOR, AND THAT CONTRACTOR WILL NOT
BRING ONTO THE PREMISES OF THE COMPANY ANY UNPUBLISHED DOCUMENT, PROPRIETARY
INFORMATION, OR TRADE SECRET BELONGING TO SUCH EMPLOYER, PERSON OR ENTITY UNLESS
CONSENTED TO IN WRITING BY SUCH EMPLOYER, PERSON OR ENTITY.  CONTRACTOR WILL
INDEMNIFY THE COMPANY AND HOLD IT HARMLESS FROM AND AGAINST ALL CLAIMS,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND
COSTS OF SUIT, ARISING OUT OF OR IN CONNECTION WITH ANY VIOLATION OR CLAIMED
VIOLATION OF A THIRD PARTY’S RIGHTS RESULTING IN WHOLE OR IN PART FROM THE
SERVICES PROVIDED BY CONTRACTOR UNDER THIS AGREEMENT.


 


(D)                                 THIRD PARTIES.  CONTRACTOR RECOGNIZES THAT
THE COMPANY HAS RECEIVED AND IN THE FUTURE WILL RECEIVE FROM THIRD PARTIES THEIR
CONFIDENTIAL OR PROPRIETARY INFORMATION OR TRADE SECRETS SUBJECT TO A DUTY ON
THE COMPANY’S PART TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AND TO
USE IT ONLY FOR CERTAIN LIMITED PURPOSES.  CONTRACTOR AGREES THAT CONTRACTOR
OWES THE COMPANY AND SUCH THIRD PARTIES, DURING THE TERM OF THIS AGREEMENT AND
THEREAFTER, A DUTY TO HOLD ALL SUCH CONFIDENTIAL OR PROPRIETARY INFORMATION OR
TRADE SECRETS IN THE STRICTEST CONFIDENCE AND NOT TO DISCLOSE IT TO ANY PERSON,
FIRM OR CORPORATION OR TO USE IT EXCEPT AS NECESSARY IN CARRYING OUT THE
SERVICES FOR THE COMPANY CONSISTENT WITH THE COMPANY’S AGREEMENT WITH SUCH THIRD
PARTY.

 

3

--------------------------------------------------------------------------------



 

 

 

 

Initials: Contractor 

/s/ J.R.A.

 

 

 

Accuray 

/s/ D.M.

 


(E)                                  RETURN OF CONFIDENTIAL INFORMATION.  UPON
THE TERMINATION OF THIS AGREEMENT, OR UPON THE COMPANY’S EARLIER REQUEST,
CONTRACTOR WILL DELIVER TO THE COMPANY ALL OF THE COMPANY’S PROPERTY AND ALL
CONFIDENTIAL INFORMATION IN TANGIBLE FORM THAT CONTRACTOR MAY HAVE IN
CONTRACTOR’S POSSESSION OR CONTROL.


 

5.                                      Ownership.

 


(A)                                  INVENTIONS.  CONTRACTOR AGREES THAT ALL
COPYRIGHTABLE MATERIAL, NOTES, RECORDS, DRAWINGS, DESIGNS, INVENTIONS,
IMPROVEMENTS, DEVELOPMENTS, DISCOVERIES AND TRADE SECRETS (COLLECTIVELY,
“INVENTIONS”) CONCEIVED, MADE OR DISCOVERED BY CONTRACTOR, SOLELY OR IN
COLLABORATION WITH OTHERS, DURING THE PERIOD OF THIS AGREEMENT WHICH RELATE IN
ANY MANNER TO THE BUSINESS OF THE COMPANY THAT CONTRACTOR MAY BE DIRECTED TO
UNDERTAKE, INVESTIGATE OR EXPERIMENT WITH, OR WHICH CONTRACTOR MAY BECOME
ASSOCIATED WITH AS A RESULT OF WORK, INVESTIGATION OR EXPERIMENTATION IN THE
LINE OF BUSINESS OF COMPANY IN PERFORMING THE SERVICES HEREUNDER (WHICH COMPANY
AND CONTRACTOR AGREE ARE RELATED TO SALES AND MARKETING), ARE THE SOLE PROPERTY
OF THE COMPANY.  CONTRACTOR FURTHER AGREES TO ASSIGN (OR CAUSE TO BE ASSIGNED)
AND DOES HEREBY ASSIGN FULLY TO THE COMPANY ALL SUCH INVENTIONS AND ANY
COPYRIGHTS, PATENTS, MASK WORK RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS
RELATING THERETO.


 


(B)                                 ASSISTANCE.  CONTRACTOR AGREES TO ASSIST
COMPANY, OR ITS DESIGNEE, AT THE COMPANY’S EXPENSE, IN EVERY PROPER WAY TO
SECURE THE COMPANY’S RIGHTS IN THE INVENTIONS AND ANY COPYRIGHTS, PATENTS, MASK
WORK RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS RELATING THERETO IN ANY AND
ALL COUNTRIES, INCLUDING THE DISCLOSURE TO THE COMPANY OF ALL PERTINENT
INFORMATION AND DATA WITH RESPECT THERETO, THE EXECUTION OF ALL APPLICATIONS,
SPECIFICATIONS, OATHS, ASSIGNMENTS AND ALL OTHER INSTRUMENTS WHICH THE COMPANY
SHALL DEEM NECESSARY IN ORDER TO APPLY FOR AND OBTAIN SUCH RIGHTS AND IN ORDER
TO ASSIGN AND CONVEY TO THE COMPANY, ITS SUCCESSORS, ASSIGNS AND NOMINEES THE
SOLE AND EXCLUSIVE RIGHTS, TITLE AND INTEREST IN AND TO SUCH INVENTIONS, AND ANY
COPYRIGHTS, PATENTS, MASK WORK RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS
RELATING THERETO.  CONTRACTOR FURTHER AGREES THAT CONTRACTOR’S OBLIGATION TO
EXECUTE OR CAUSE TO BE EXECUTED, WHEN IT IS IN CONTRACTOR’S POWER TO DO SO, ANY
SUCH INSTRUMENT OR PAPERS SHALL CONTINUE AFTER THE TERMINATION OF THIS
AGREEMENT.


 


(C)                                  LICENSE.  CONTRACTOR AGREES THAT IF IN THE
COURSE OF PERFORMING THE SERVICES (WHICH COMPANY AND CONTRACTOR ACKNOWLEDGE ARE
RELATED TO SALES AND MARKETING), CONTRACTOR INCORPORATES INTO ANY INVENTION
DEVELOPED HEREUNDER ANY INVENTION, IMPROVEMENT, DEVELOPMENT, CONCEPT, DISCOVERY
OR OTHER PROPRIETARY INFORMATION OWNED BY CONTRACTOR OR IN WHICH CONTRACTOR HAS
AN INTEREST, THE COMPANY IS HEREBY GRANTED AND SHALL HAVE A NONEXCLUSIVE,
ROYALTY-FREE, PERPETUAL, IRREVOCABLE, WORLDWIDE LICENSE TO MAKE, HAVE MADE,
MODIFY, USE AND SELL SUCH ITEM AS PART OF OR IN CONNECTION WITH SUCH INVENTION.


 


(D)                                 AGENT.  CONTRACTOR AGREES THAT IF THE
COMPANY IS UNABLE BECAUSE OF CONTRACTOR’S UNAVAILABILITY FOR ANY REASON TO
SECURE CONTRACTOR’S SIGNATURE TO APPLY FOR OR TO PURSUE ANY APPLICATION FOR ANY
UNITED STATES OR FOREIGN PATENTS OR MASK WORK OR COPYRIGHT REGISTRATIONS
COVERING THE INVENTIONS ASSIGNED TO THE COMPANY ABOVE, THEN CONTRACTOR HEREBY
IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY AND ITS DULY AUTHORIZED OFFICERS
AND AGENTS AS CONTRACTOR’S AGENT AND ATTORNEY-IN-FACT, TO ACT FOR AND IN
CONTRACTOR’S BEHALF AND STEAD TO EXECUTE AND FILE ANY SUCH APPLICATIONS AND TO
DO ALL OTHER LAWFULLY PERMITTED ACTS TO FURTHER THE PROSECUTION AND ISSUANCE OF
PATENTS, COPYRIGHT AND MASK WORK REGISTRATIONS THEREON WITH THE SAME LEGAL FORCE
AND EFFECT AS IF EXECUTED BY CONTRACTOR.

 

4

--------------------------------------------------------------------------------


 

 

 

 

Initials: Contractor 

/s/ J.R.A.

 

 

 

Accuray 

/s/ D.M.

 

6.                                       Originality and Noninfringement.

 

Contractor represents and warrants that all materials and Services provided
hereunder will be original with Contractor and that the use thereof by the
Company or its customers, representatives, distributors or dealers will not
infringe any patent, copyright, trade secret or other intellectual property
right of any third party.  Contractor agrees to indemnify and hold the Company
harmless against any liability, loss, cost, damage, claims, demands or expenses
(including reasonable attorneys’ fees) of the Company or its customers,
representatives, distributors or dealers arising out of any infringement or
claim of infringement with respect to any materials or Services provided by
Contractor.

 

7.                                       Reports.

 

Contractor agrees that Contractor will, from time-to-time during the term of
this Agreement, keep the Company informed as to Contractor’s progress in
performing the Services hereunder and that Contractor will, as requested by the
Company, prepare written reports with respect thereto.  The Parties understand
that the time required in the preparation of such written reports shall be
considered time devoted to the performance of Contractor’s Services.

 

8.                                      Conflicting Obligations.

 


(A)                                  PERFORMANCE.  CONTRACTOR ACKNOWLEDGES THAT
CONTRACTOR WILL BE AVAILABLE TO PERFORM THE SERVICES IN A TIMELY AND RESPONSIBLE
MANNER, EXCEPT FOR THE OCCASIONAL CIRCUMSTANCE IN WHICH A PRE-EXISTING CLINICAL
RESPONSIBILITY ON THE PART OF CONTRACTOR MAY CONFLICT WITH A NEW COMMITMENT
REQUESTED BY THE COMPANY, SUBJECT TO THE REQUIREMENTS OF THE SCHEDULE OF
SERVICES ARRANGED BY COMPANY AND CONTRACTOR PURSUANT TO SECTION 1 OF EXHIBIT A
HERETO.  FAILURE TO PERFORM IN A TIMELY AND RESPONSIBLE MANNER SHALL BE A BREACH
OF THIS AGREEMENT.


 


(B)                                 NO CONFLICTS.  CONTRACTOR REPRESENTS AND
WARRANTS THAT CONTRACTOR HAS NO OUTSTANDING AGREEMENT OR OBLIGATION THAT IS IN
CONFLICT WITH ANY PROVISION OF THIS AGREEMENT, OR THAT WOULD PRECLUDE CONTRACTOR
FROM COMPLYING WITH THE PROVISIONS HEREOF, EXCEPT AS DISCLOSED IN EXHIBIT C
HERETO.  CONTRACTOR FURTHER REPRESENTS AND WARRANTS THAT CONTRACTOR WILL NOT
ENTER INTO ANY SUCH CONFLICTING AGREEMENT DURING THE TERM OF THIS AGREEMENT.


 

9.                                       Term and Termination.

 


(A)                                  COMMENCEMENT.  THIS AGREEMENT WILL COMMENCE
ON THE DATE FIRST ABOVE WRITTEN AND WILL CONTINUE FOR A PERIOD OF ONE YEAR (THE
“INITIAL TERM”).  UNLESS 30 DAYS’ WRITTEN NOTICE OF TERMINATION IS GIVEN BY
EITHER PARTY PRIOR TO THE EXPIRATION OF THE INITIAL TERM, OR ANY SUBSEQUENT
TERM, THIS AGREEMENT SHALL RENEW FOR SUCCESSIVE ONE-YEAR PERIODS.


 


(B)                                 TERMINATION.  THIS AGREEMENT MAY BE
TERMINATED AS FOLLOWS:


 


(I)  EITHER PARTY MAY TERMINATE THIS AGREEMENT WITH 90 DAYS’ PRIOR WRITTEN
NOTICE TO THE OTHER.  ANY SUCH NOTICE SHALL BE ADDRESSED TO SUCH PARTY AT THE
ADDRESS SHOWN BELOW OR SUCH OTHER ADDRESS AS SUCH PARTY SHALL PROVIDE TO THE
OTHER, AND SHALL BE DEEMED GIVEN UPON DELIVERY IF PERSONALLY DELIVERED, ON THE
NEXT BUSINESS DAY IF SENT VIA OVERNIGHT COURIER, OR THREE DAYS AFTER DEPOSIT IN
THE UNITED STATES MAIL, POSTAGE PREPAID, REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED.

 

5

--------------------------------------------------------------------------------


 

 

 

 

Initials: Contractor 

/s/ J.R.A.

 

 

 

Accuray 

/s/ D.M.

 


(II)  THE PARTIES SHALL ATTEMPT TO AMEND THIS AGREEMENT UPON RECEIPT OF ANY
GOVERNMENTAL ACTION IN ORDER TO COMPLY WITH SUCH GOVERNMENTAL ACTION.  IF THE
PARTIES, ACTING IN GOOD FAITH, ARE UNABLE TO MAKE THE AMENDMENTS NECESSARY TO
COMPLY WITH SUCH GOVERNMENTAL ACTION, OR, ALTERNATIVELY, IF EITHER PARTY
DETERMINES IN GOOD FAITH THAT COMPLIANCE WITH THE GOVERNMENTAL ACTION IS
IMPOSSIBLE OR INFEASIBLE, THIS AGREEMENT SHALL TERMINATE 10 DAYS AFTER ONE PARTY
NOTIFIES THE OTHER OF SUCH FACT.  FOR PURPOSES OF THIS SECTION 9(B)(II), THE
TERM “GOVERNMENTAL ACTION” SHALL MEAN ANY LEGISLATION, REGULATION, RULE OR
PROCEDURE PASSED, ADOPTED OR IMPLEMENTED BY ANY FEDERAL, STATE OR LOCAL
GOVERNMENT OR LEGISLATIVE BODY OR ANY PRIVATE AGENCY, OR ANY NOTICE OF A
DECISION, FINDING, INTERPRETATION OR ACTION BY ANY GOVERNMENTAL OR PRIVATE
AGENCY, COURT OR OTHER THIRD PARTY WHICH, IN THE OPINION OF COUNSEL TO THE
COMPANY, BECAUSE OF THE ARRANGEMENT BETWEEN THE PARTIES PURSUANT TO THIS
AGREEMENT, IF OR WHEN IMPLEMENTED, WOULD:  (A) CONSTITUTE A VIOLATION OF ANY
FEDERAL, STATE OR LOCAL LAW; OR (B) SUBJECT EITHER PARTY, OR ANY OF THEIR
RESPECTIVE EMPLOYEES OR AGENTS, TO CIVIL OR CRIMINAL LIABILITY OR PROSECUTION ON
THE BASIS OF THEIR PARTICIPATION IN EXECUTING THIS AGREEMENT OR PERFORMING THEIR
RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT.


 

(iii)  If this Agreement is terminated for any reason within one-year of the
date first above written, the Parties shall not enter into the same or
substantially the same arrangement contemplated by this Agreement during the
period which is one (1) year following the date first above written.

 


(C)                                  SURVIVAL.  UPON SUCH TERMINATION, ALL
RIGHTS AND DUTIES OF THE PARTIES TOWARD EACH OTHER SHALL CEASE EXCEPT:


 


(I)                                     THAT THE COMPANY SHALL BE OBLIGED TO
PAY, WITHIN 30 DAYS OF RECEIPT OF THE CONTRACTOR’S INVOICE, ALL AMOUNTS OWING TO
CONTRACTOR FOR UNPAID SERVICES THROUGH THE TERMINATION DATE; AND


 


(II)                                  SECTIONS 4, 5, 6, 9 AND 11 SHALL SURVIVE
TERMINATION OF THIS AGREEMENT.


 

10.                                 Assignment. Neither this Agreement nor any
right hereunder nor interest herein may be assigned or transferred by the
Company or the Contractor without the written consent of the other.

 

11.                               Arbitration and Equitable Relief.

 


(A)                                  ARBITRATION.  EXCEPT AS PROVIDED IN
SECTION 11(B) BELOW, THE COMPANY AND CONTRACTOR AGREE THAT ANY DISPUTE OR
CONTROVERSY ARISING OUT OF OR RELATING TO ANY INTERPRETATION, CONSTRUCTION,
PERFORMANCE OR BREACH OF THIS AGREEMENT SHALL BE SETTLED BY ARBITRATION TO BE
HELD IN SANTA CLARA COUNTY, CALIFORNIA  BEFORE A SINGLE, NEUTRAL ARBITRATOR
ASSOCIATED WITH THE JUDICIAL ARBITRATION AND MEDIATION SERVICE (“JAMS”).  THE
ARBITRATOR SHALL BE SELECTED BY THE PARTIES OR, IF THE PARTIES ARE UNABLE TO
AGREE, BY JAMS, IN ACCORDANCE WITH ITS SELECTION PRACTICES.  THE ARBITRATOR MAY
GRANT INJUNCTIONS OR OTHER RELIEF IN SUCH DISPUTE OR CONTROVERSY.  THE DECISION
OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT
OF COMPETENT JURISDICTION.  UNLESS OTHERWISE REQUIRED TO PRESERVE THE
ENFORCEABILITY OF THIS ARBITRATION CLAUSE, THE COMPANY AND CONTRACTOR SHALL EACH
PAY ONE-HALF OF THE COSTS AND EXPENSES OF SUCH ARBITRATION.


 


(B)                                 EQUITABLE RELIEF.  CONTRACTOR AGREES THAT IT
WOULD BE IMPOSSIBLE OR INADEQUATE TO MEASURE AND CALCULATE THE COMPANY’S DAMAGES
FROM ANY BREACH OF THE COVENANTS SET FORTH IN SECTION 4 OR 5 HEREIN. 
ACCORDINGLY, CONTRACTOR AGREES THAT IF CONTRACTOR BREACHES SECTIONS 4 OR 5, THE
COMPANY WILL HAVE

 

6

--------------------------------------------------------------------------------


 

 

 

 

Initials: Contractor 

/s/ J.R.A.

 

 

 

Accuray 

/s/ D.M.

 


AVAILABLE, IN ADDITION TO ANY OTHER RIGHT OR REMEDY AVAILABLE, THE RIGHT TO
OBTAIN FROM ANY COURT OF COMPETENT JURISDICTION AN INJUNCTION RESTRAINING SUCH
BREACH OR THREATENED BREACH AND SPECIFIC PERFORMANCE OF ANY SUCH PROVISION. 
CONTRACTOR FURTHER AGREES THAT NO BOND OR OTHER SECURITY SHALL BE REQUIRED IN
OBTAINING SUCH EQUITABLE RELIEF AND CONTRACTOR HEREBY CONSENTS TO THE ISSUANCES
OF SUCH INJUNCTION AND TO THE ORDERING OF SUCH SPECIFIC PERFORMANCE.


 

12.                               Miscellaneous.

 


(A)                                  AMENDMENTS AND WAIVERS.  ANY TERM OF THIS
AGREEMENT MAY BE AMENDED OR WAIVED ONLY WITH THE WRITTEN CONSENT OF THE PARTIES.


 


(B)                                 ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING
THE EXHIBITS HERETO, CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDES AND REPLACES ALL ORAL NEGOTIATIONS AND PRIOR WRITINGS WITH RESPECT TO
THE SUBJECT MATTER HEREOF.


 


(C)                                  NOTICES.  ANY NOTICE REQUIRED OR PERMITTED
BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED SUFFICIENT UPON
RECEIPT, WHEN DELIVERED PERSONALLY OR BY COURIER OR OVERNIGHT DELIVERY SERVICE,
OR THREE DAYS AFTER BEING DEPOSITED IN THE REGULAR UNITED STATES MAIL AS
CERTIFIED OR REGISTERED MAIL (AIRMAIL IF SENT INTERNATIONALLY) WITH POSTAGE
PREPAID, IF SUCH NOTICE IS ADDRESSED TO THE PARTY TO BE NOTIFIED AT SUCH PARTY’S
ADDRESS OR FACSIMILE NUMBER AS SET FORTH BELOW, OR AS SUBSEQUENTLY MODIFIED BY
WRITTEN NOTICE.


 


(D)                                 GOVERNING LAW.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OF CONFLICT OF LAWS.


 

(e)                                  Legal Fees.  If any dispute arises between
the Parties with respect to matters covered by this Agreement which leads to a
proceeding, pursuant to Section 11, to resolve such dispute, the prevailing
party in any such proceeding shall be entitled to receive its reasonable
attorneys’ fees, expert witness fees and out-of-pocket costs incurred in
connection with such proceeding, in addition to any other relief to which it may
be entitled.

 


(F)                                    SEVERABILITY.  IF ONE OR MORE PROVISIONS
OF THIS AGREEMENT ARE HELD TO BE UNENFORCEABLE UNDER APPLICABLE LAW, THEN SUCH
UNENFORCEABLE PROVISION SHALL BE DEEMED MODIFIED SO AS TO BE ENFORCEABLE (OR IF
NOT SUBJECT TO MODIFICATION THEN ELIMINATED HEREFROM) FOR THE PURPOSE OF THOSE
PROCEDURES TO THE EXTENT NECESSARY TO PERMIT THE REMAINING PROVISIONS TO BE
ENFORCED.


 


(G)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(H)                                 ADVICE OF COUNSEL.  EACH PARTY ACKNOWLEDGES
THAT, IN EXECUTING THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK
THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE
TERMS AND PROVISIONS OF THIS AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED
AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.


 

(i)                                     Compliance with Laws.  The Parties agree
to abide by the Company’s compliance policies and all federal, state or local
laws, regulations, ordinances or other legal requirements in connection

 

7

--------------------------------------------------------------------------------


 

 

 

 

Initials: Contractor 

/s/ J.R.A.

 

 

 

Accuray 

/s/ D.M.

 

with the performance of the Services hereunder.  In addition, at all times
during this Agreement, Contractor shall have in effect all licenses, permits and
authorizations for all local, state, federal and foreign governmental agencies
to the extent the same are necessary to the performance of the Services
hereunder and will verify all such licenses, permits and authorizations are in
place before performing any Services under this Agreement.  Consultant shall not
perform any Services under this Agreement for which he does not hold all
necessary licenses, permits and authorizations and will hold the Company
harmless in all respects for any claims or actions resulting from Contractor’s
violation of this provision.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------

 

 

 

Initials:  Contractor 

/s/ J.R.A.

 

 

Accuray 

/s/ D.M. /s/ W.B.H

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

 

 

JOHN ADLER, M.D.

 

ACCURAY, INC.

 

 

 

 

 

Name:

John Adler, M.D.

 

Name:

Wade Hampton

 

 

 

 

 

Title:

Contractor

 

Title:

SVP, Chief Sales Officer

 

 

 

 

 

Address:

894 Tolman Drive

 

Address:

1310 Chesapeake Terrace

 

Stanford, CA 94305

 

 

 

 

 

 

 

Sunnyvale, CA 94089

 

 

 

 

 

Telephone:

(650) 852.9626

 

Telephone:

1.408.789.4239

 

 

 

 

 

Signature:

/s/ John Adler, M.D.

 

Signature:

/s/ Wade Hampton

 

 

 

 

 

Date:

3/3/09

 

Date:

3/14/09

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Darren Milliken

 

 

 

 

 

 

 

 

Title:

Interim General Counsel

 

 

 

 

 

 

 

 

Address:

1310 Chesapeake Terrace

 

 

 

 

 

 

 

 

 

Sunnyvale, CA 94089

 

 

 

 

 

 

 

 

Telephone:

1.408.716.4648

 

 

 

 

 

 

 

 

Signature:

/s/ Darren Milliken

 

 

 

 

 

 

 

 

Date:

3-5-09

 

9

--------------------------------------------------------------------------------


 

 

 

Initials:  Contractor 

/s/ J.R.A.

 

 

Accuray 

/s/ D.M.

 

EXHIBIT A

 

SERVICES

 

1.               Description of Services.

 

Contractor will be present at and participate in VIP visits arranged by Company
at Stanford University Medical Center (“SUMC”). In addition, Contractor will
travel to and participate in both domestic and international sales visits as
requested by Company.  Finally, Contractor will travel to and participate in
certain domestic tradeshows or symposiums which Company requests that Contractor
attend.  As soon as practicable following the execution of this Agreement,
Contractor and the Company shall meet to schedule the specific Services to be
performed during the first calendar quarter that this Agreement is in effect.
Thereafter, Contractor and the Company shall meet at least thirty (30) days in
advance of the end of each calendar quarter to schedule the Services to be
performed during the subsequent calendar quarter.

 

2.               VIP Visits.

 

Contractor’s duties and deliverables in connection with Contractor’s
participation in Company’s VIP visits at Accuray (up to two (2) visits per month
with a maximum of nine (9) visits per year) will include:

 

2.1.           Question and Answer Sessions:  Contractor will participate in a
thirty (30) minute “Question and Answer” session during the VIP visit at
Accuray.

 

2.2.           Lunches/Dinners:  Contractor will attend a lunch or dinner
meeting, as applicable, following the VIP visit.

 

3.               Sales Visits/Tradeshows/Symposiums.

 

Contractor’s duties and deliverables in connection with Contractor’s travel to
and participation in sales visits and tradeshows will include:

 

3.1.           Domestic Sales Visits/Tradeshows/Symposiums:  Contractor will
travel to and attend domestic sales visits, tradeshows, and symposiums as
requested by Company, up to three (3) trips per year collectively requiring a
total of no more than four (4) days.

 

3.2.           Mexican and Canadian Sales Visits:  One (1) trip per year to
Canada or Mexico              lasting for two (2) full days with customer.

 

3.3.           International Sales Visits (outside of North America): 
Contractor will travel to and attend Sales Visits in Europe and other
international markets (for example: India, Asia, South America, and/or other
emerging markets) as requested by Company.  At Company’s option, these sales
visits shall consist of approximately five (5) international trips collectively
requiring a total of no more than exactly twenty five (25) days.

 

3.4.           Notice: To the extent possible, Company shall use commercially
reasonable efforts to provide Contractor with at least three (3) weeks prior
notice of any travel required in connection with sales visits and attendance at
trade shows and symposiums.

 

10

--------------------------------------------------------------------------------


 

 

 

Initials:  Contractor 

/s/ J.R.A.

 

 

Accuray 

/s/ D.M.

 

EXHIBIT B

 

COMPENSATION

 

1.                                       Compensation. Contractor shall be
compensated for Services performed according to this Agreement as follows:

 

1.1.                              Compensation for VIP Visits and Webcast
support:

 

 

1.1.1.

Q & A Session:

$650 per Q&A session

 

 

 

 

 

1.1.2.

Lunch or Dinner:

$650 per Lunch or Dinner

 

 

 

 

 

1.1.3.

Maximum Compensation per Visit:

$1,300 per Visit

 

 

 

 

 

1.1.4.

Webcast with Q&A

$650 per session

 

 

 

 

 

1.1.5.

Maximum Annual Compensation:

$15,600 per year

 

 

 

 

 

1.1.6.

Maximum annual compensation for VIP Visits is based on nine (9) VIP visits (Q&A
session with Lunch/Dinner) and six (6) webcasts per year.

 

1.2.                              Compensation for Attending Domestic
Sales/Tradeshow/Symposium Visits:

 

 

1.2.1.

Domestic Sales/Tradeshow/Symposium:

$4,800 per day

 

 

 

 

 

1.2.2.

Maximum Annual Compensation:

$19,200 per year

 

 

 

 

 

1.2.3.

Maximum annual compensation for domestic sales visits, tradeshows, and
symposiums is based on three (3) trips per year collectively requiring a total
of no more than four (4) days.

 

1.3.                              Compensation for Mexico and Canada Visits:

 

 

1.3.1.

Sales Visit in Mexico/Canada:

$4,800 per day

 

 

 

 

 

1.3.2.

Maximum Annual Compensation:

$9,600 per year

 

 

 

 

 

1.3.3.

Maximum annual compensation for Sales Visits in either Mexico or Canada is based
on one (1) trip per year collectively requiring a total of no more than two
(2) days.

 

1.4.                              Compensation for Attending International
(outside of N. America) Sales Visits:

 

 

1.4.1.

International Sales Visits:

$4,948 per day

 

 

 

 

 

1.4.2.

Maximum Annual Compensation:

$123,700 per year

 

 

 

 

 

1.4.3.

Maximum annual compensation for International Sales Visits is based on
approximately five (5) trips per year collectively requiring a total of no more
than exactly twenty five (25) days.

 

11

--------------------------------------------------------------------------------


 

 

 

Initials:  Contractor 

/s/ J.R.A.

 

 

Accuray 

/s/ D.M.

 

1.5.                              Notwithstanding the forgoing, in the event
Company requests that Contractor travel to and attend an International Sales
Visit/Tradeshow/Symposium (including Mexico and Canada) without at least 30 days
prior notice, then Company shall pay contractor an additional $1,000 in addition
to the applicable compensation to cover last minute costs.

 

2.                                       Payment.  Contractor’s maximum possible
annual compensation from Company under this Agreement is $168,100 to be paid
quarterly in advance, in four (4) equal installments of $42,025 per quarter
beginning on the day that this Agreement is signed by both Parties and
thereafter on the first business day of each quarter.  Should Contractor not
perform certain of the above objectives, then future quarterly payments to
Contractor may be offset by the corresponding amount of the Services not
performed.  If at the end of the term of this Agreement, certain Services were
not performed, and Contractor’s failure to perform such services has not been
offset against any subsequent quarter’s installment, then Contractor shall
reimburse Company for the corresponding amount of the services not performed
within thirty (30) calendar days.

 

EXHIBIT C

 

LIST OF POTENTIAL CONFLICTS

 

Cyberknife Society

 

12

--------------------------------------------------------------------------------


 

 

 

Initials:  Contractor 

/s/ J.R.A.

 

 

Accuray 

/s/ D.M.

 

EXHIBIT D

 

CONTRACTOR TIME RECORD

 

Contractor:

 

Date

 

Description of Services Performed

 

Locations of Services Performed

 

Number
of Days/Visits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This record is a complete and accurate description of the Services I performed
and the time spent in connection therewith on behalf of Accuray Incorporated on
the dates specified above.

 

 

 

 

 

Contractor

 

Date

 

13

--------------------------------------------------------------------------------
